 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO BOBBY CANTU RAMIREZ,                      No. 2:19-cv-0309 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    HOPE MUINOZ, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for extension of time to file an amended complaint. (ECF No.

18   16.) He seeks an additional ninety days on the ground that he requires the additional time to

19   gather evidence of his claims to submit. (Id.) Plaintiff is not required to submit evidence of his

20   claims at this stage. Furthermore, plaintiff should not attach documents to his complaint because

21   the court will not review the attachments to the complaint in order to determine what claims he

22   may be trying to make. In the complaint, plaintiff should focus on explaining to the court, in his

23   own words and without referring to exhibits, what each defendant did that he believes violated his

24   rights. Plaintiff’s motion for extension will therefore be granted only in part.

25          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

26   (ECF No. 16) is granted in part, and plaintiff shall have thirty days from the service of this order

27   ////

28   ////
 1   to file an amended complaint. Failure to file an amended complaint in accordance with this order

 2   will result in dismissal of this action.

 3   Dated: June 3, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7   13:rami0309.36

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
